                                            Case 5:20-cv-06565-SVK Document 4 Filed 09/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                                      \

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     JIMMY RENAY THOMAS,                                  Case No. 20-cv-6565-SVK
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER OF TRANSFER
                                  13                v.

                                  14     SACRAMENTO COUNTY SHERRIF’S
                                         DEPARTMENT TRANSPORTATION,
                                  15
                                                             Defendant.
                                  16

                                  17

                                  18            Plaintiff’s federal civil rights complaint concerns events that occurred on a Sacramento
                                  19   County Sheriff’s Department transportation bus while being “transferred back to [Deuel
                                  20   Vocational Institution],” in Tracy, California. See Dkt. No. 1 at 3. Plaintiff is currently
                                  21   incarcerated in Corcoran State Prison in Corcoran, California.
                                  22            The cities of Corcoran, Tracy, and Sacramento all lie in the Eastern District of California.
                                  23   See 28 U.S.C. § 84(b) (“The Eastern District comprises the counties of . . . Kings, . . . Sacramento,
                                  24   [and] San Joaquin). Accordingly, this action is TRANSFERRED to the Eastern District wherein
                                  25   venue properly lies because a substantial part of the events or omissions giving rise to the claims
                                  26
                                  27   Case No. 20-6565 SVK (PR)
                                       ORDER OF TRANSFER
                                  28
                                           Case 5:20-cv-06565-SVK Document 4 Filed 09/29/20 Page 2 of 2




                                   1   occurred there, and that is where defendants reside. See 28 U.S.C. §§ 1391(b) and 1406(a). The

                                   2   Clerk shall terminate all pending motions and transfer this action forthwith.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 29, 2020

                                   5
                                                                                                    SUSAN VAN KEULEN
                                   6                                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
